 

Case 3:21-cr-01635-CAB Document 37 Filed 08/23/21 PagelD.63 Page 1 of 2

.

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case . > X iL p= Fi

 

 

UNITED STATES DISTRICT COWRT| AUG 93 2021

SOUTHERN DISTRICT OF CALIFORNIA Sp anayanereeonipeaets
CLERK US DISTRICT COURT

 

 

 

 

UNITED STATES OF AMERICA _ JUDGMENT IN A CREMINALD CASES COUEOANA
Vv. (For Offenses Committed On or After November I, T987) ~
ANTONIO REYNA-NIGOS ( l ) ; Case Number: 21CR1635-CAB

PAUL BARR, FEDERAL DEFENDERS, INC.

Defendant’s Attorney

 

USM Number 12577298

Gj _
THE DEFENDANT: |
pleaded guilty to count(s) ONE (1) OF THE ONE-COUNT INFORMATION

L] was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Title & Section Nature of Offense ; Number(s)
18 USC 751(a), 4082(a) ESCAPE FROM FEDERAL CUSTODY 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984. ,
[] The defendant has been found not guilty on count(s)
L) Count(s) . is dismissed on the motion of the United States.

 

Assessment : $100.00 - WAIVED
q

JVTA Assessment*: $
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22,

X] No fine L! Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States ‘Attorney of
any material change in the defendant’s economic circumstances.

i

J ) -— eet
Date of Im fion of Sentence

 

    

 

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 
 

 

~ yd Case 3:21-cr-01635-CAB Document 37 Filed 08/23/21 PagelD.64 Page 2 of 2

he

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: ANTONIO REYNA-NIGOS (1) Judgment - Page 2 of 2
CASE NUMBER: 21CR1635-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
TIME SERVED (100 DAYS).

 

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OU

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United Statés Marshal for this district:
Cl at ot AM. on

 

 

() as notified by the United States Marshal.

O The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:
Ol onor before
L] as notified by the United States Marshal.
Ol as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at ; with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

if

21CR1635-CAB
